
	

114 S920 PCS: Military Spouse Job Continuity Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 53
		114th CONGRESS1st Session
		S. 920
		[Report No. 114–30]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a credit against income tax for amounts paid by
			 a spouse of a member of the Armed Forces for a new State license or
			 certification required by reason of a permanent change in the duty station
			 of such member to another State.
	
	
		1.Short title
 This Act may be cited as the Military Spouse Job Continuity Act of 2015.
		2.Credit for State
			 licensure and certification costs of military spouses arising by reason of
			 a
			 permanent change in the duty station of the member of the Armed Forces to
			 another State
			(a)In
 generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.State licensure
				and certification costs of military spouse arising from transfer of
			 member of
				Armed Forces to another State
						(a)In
 generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the qualified relicensing costs of such individual which are paid or incurred by the taxpayer during the taxable year.
						(b)Maximum
 creditThe credit allowed by this section with respect to each change of duty station shall not exceed $500.
 (c)DefinitionsFor purposes of this section—
							(1)Eligible
 individualThe term eligible individual means any individual—
 (A)who is married to a member of the Armed Forces of the United States at the time that the member moves to another State under a permanent change of station order, and
 (B)who moves to such other State with such member.
								(2)Qualified
 relicensing costsThe term qualified relicensing costs means costs—
 (A)which are for a license or certification required by the State referred to in paragraph (1) to engage in the profession that such individual engaged in while within the State from which the individual moved, and
 (B)which are paid or incurred during the period beginning on the date that the orders referred to in paragraph (1)(A) are issued and ending on the date which is 1 year after the reporting date specified in such orders.
 (d)Denial of double benefitThe amount of any deduction or other credit allowable under this chapter for any expense taken into account in determining the credit allowed under this section shall be reduced by the amount of the credit under this section..
			(b)Clerical
 amendmentThe table of sections for such subpart A is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. State licensure and
				certification costs of military spouse arising from transfer of
			 member of Armed
				Forces to another State..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			3.Increase in continuous levy for Medicare providers and suppliers
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 40 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.
	April 14, 2015Read twice and placed on the calendar